08/31/2021



                                                                                            Case Number: DA 21-0389




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0389

JOSEPH A. KRASOWSKI,

             Petitioner and Appellant,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
BILLINGS DISTRICT COUNCIL OF
THE SOCIETY
OF ST. VINCENT DE PAUL,

             Respondent and Appellee.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Eric Edward Nord, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this August 31, 2021.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:   John William Harkins, IV, Daniela E. Pavuk, Emily A. Von Jentzen, Eric Edward
Nord